Citation Nr: 1718071	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease with lumbar spinal and neuroforaminal stenosis and left leg radicular pain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from November 2006 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, as part of the Disability Evaluation System.  Jurisdiction was then transferred to the Wichita, Kansas RO.      

In September 2014, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to an initial rating in excess of 20 percent for degenerative disc disease with lumbar spinal and neuroforaminal stenosis and left leg radicular pain is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss has not been present during the pendency of this claim.

2.  Right ankle sprain has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right ankle sprain have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.   In addition, the Veteran has been afforded the necessary VA examinations.  

 Accordingly, the Board will address the merits of the claims.  

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Further, with chronic diseases (as listed in 3.303(a)) which are shown in service, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he has bilateral hearing loss associated with military noise exposure and a right ankle disability due to a right ankle injury in service.  There are several audiograms in service treatment records, as well as a pre-discharge VA examination performed in June 2009.  

The November 2005 enlistment audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
0
0
10
20
25






A January 2007 audiogram yielded the below results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
10
15
20
25


A July 2008 audiogram revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
20
55
LEFT
0
5
10
20
35

An October 2008 audiogram revealed the following:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
30
45
LEFT
0
10
15
25
40

The results of a June 2009 audiogram were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
20
30
LEFT
10
15
20
25
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.

At the most recent VA examination in December 2014, the pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
25
LEFT
5
5
15
25
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.

Thus, while the Veteran demonstrated hearing loss in each ear as defined by VA regulations in service in 2008 with a pure tone thresholds of 40 or above at 4000 Hz, his hearing did not reach the level of disability in June 2009 or at the most recent VA examination in December 2014.  Consequently, while the Veteran appeared to have had manifestations of a hearing loss disability in service, there is no competent evidence of continuity of symptomatology or of a current disability to warrant service connection for bilateral hearing loss.  

As for the right ankle sprain, service treatment records show that the Veteran experienced a right ankle sprain in service in January 2006.  However, subsequent VA examinations and treatment notes do not reflect a current chronic disability that can be related to that injury.

A June 2009 pre-discharge VA examination revealed no pathology of the right ankle.  Most recently, at a December 2014 VA examination, all clinical testing and imaging studies revealed a normal right ankle without limitation of motion, instability, or other signs of a chronic disability.  Thus, there is no current disability of the right ankle for which service connection can be granted. 

The Veteran has not offered any specific arguments in support of his claims.  Absent evidence of a current disability for which service connection may be granted, service connection is not warranted.  Thus, as the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and right ankle sprain, the claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right ankle sprain is denied.


REMAND

With regard to the Veteran's increased rating claims for the lumbar spine, an additional VA examination is necessary.  The United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The spine examination reports of record do not meet these requirements.  Thus, an additional VA examination of the Veteran's lumbar spine disability must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination to assess the current degree of severity of his lumbar spine disability with left leg radicular pain. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should be documented if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  Readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


